Citation Nr: 1109532	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-33 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome with tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome with tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent for left wrist carpal tunnel syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, claimed as right knee patellofemoral pain syndrome.

6.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

7.  Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The claims were previously before the Board in July 2009.  The Board remanded the claim so that the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The the issues of entitlement to service connection for a right hip disorder and right toe disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim of entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome, left knee, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  Right shoulder impingement syndrome with tendonitis was manifested by evidence of painful motion with X-ray evidence of degenerative changes in the right shoulder.

3.  Left shoulder impingement syndrome with tendonitis was manifested by evidence of painful motion with X-ray evidence of degenerative changes in the right shoulder.

4.  DDD of the cervical spine is manifested by forward flexion of the cervical spine greater than 30 degrees.

5.  Left wrist, status post carpal tunnel release, was manifested by mild symptoms and signs.

6.  Right knee patellofemoral syndrome is manifested by pain on motion and tenderness to palpation of the patella with no objective evidence of instability.

7.  Pes planus is manifested by complaints of pain.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203 (2010).

2.  The criteria for an initial rating in excess of 10 percent for a left shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203 (2010).

3.   The criteria for an initial rating in excess of 10 percent for DDD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

4.  The criteria for an initial rating in excess of 10 percent for left wrist, status post carpal tunnel release, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8515 (2010).

5.  The criteria for an initial evaluation in excess of 10 percent for right patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (2010).

6.  The criteria for an initial compensable disability rating for a bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 5010-5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his claims for service connection in April 2005.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in April 2005.  This letter notified the appellant of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in July 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim. Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in May 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service personnel records, service treatment records, and post-service VA and private treatment records pertaining to his service-connected disabilities have been obtained and associated with his claims file.  The Veteran was also provided VA examinations in July 2005 and September 2006 to assess the nature and severity of his disabilities.   The Veteran failed to report for a February 2010 VA examination to determine the current severity of these service-connected disabilities.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

The Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is ascertained, for VA rating purposes, by the application of rating criteria set forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2010) (Schedule).  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Right and Left Shoulders

Law and Regulations - Specific

In this case, the Veteran was assigned initial 10 percent disability ratings for left and right shoulder disorders under Diagnostic Codes 5299-5203.  

5003  Arthritis, degenerative (hypertrophic or osteoarthritis):
Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

5201
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

5203
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010).


38 C.F.R. § 4.71, Plate 1 (2010).


Factual Background

Service treatment records (STR) dated from February 1995 to March 2000, the Veteran had multiple complaints of bilateral shoulder pain with normal range of motion.  A September 2002 X-ray report found overlap of soft tissue structures on the internal rotation view.  In a November 2002 STR, the Veteran continued to complain of left shoulder pain.  On examination the examiner noted full range of motion except for internal rotation limited to 55 degrees.  An April 2005 X-ray report noted bilateral mild acromioclavicular (AC) joint hypertrophy and degenerative changes.  No subluxation or dislocation.   During a September 2004 service physical therapy consult, the examiner found abduction and flexion to 160 degrees.  During an August 2005 STR, range of motion was abduction to 170 degrees, forward flexion to 170 degrees, and external rotation to 30 degrees. 

During a July 2005 VA examination, the Veteran reported developing bilateral shoulder pain on the right shoulder in 1999.  He stated he has sharp pain off and on every day, especially if he tries to throw something or work overhead.  The pain will usually subside within 10 min after activity and treatment with nonsteroidal anti-inflammatory drugs (NSAIDs).  He denied dislocation, subluxation, inflammatory arthritis, or prosthesis.  He stated his activities of daily life remain intact.  Limitations of his disorder on his daily life included being unable to lift greater than 10 pounds.  Upon physical examination, range of motion was flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees, all with pain.  

In a May 2006 private treatment record, the Veteran reported he had been treated in the past for bilateral subacromial bursitis with anti-inflammatories, cortisone injections to the right shoulder, and physical therapy without relief.  He stated he did have some temporary relief with cortisone injections in the right shoulder.  Over the past few years, the Veteran stated that his bilateral shoulder pain has gotten to the point where it is affecting his activities of daily living.  He reported he worked as a data entry clerk and has been experiencing increasing bilateral shoulder pain.  Upon examination, the examiner found the right and left shoulders with decreased range of motion, secondary to pain, no swelling or ecchymosis, diffuse tenderness to palpation, and no dislocations, subluxations or ligamentous laxity.   The Veteran was given a cortisone injection in the left shoulder.  In a June 2006 follow-up, the Veteran was given an injection in the right shoulder.  

During a September 2006 VA examination, the examiner noted tenderness in the supraspinatus area and forward flexion limited at 110 degrees with pain at this level and abduction limited to 100 degrees with pain at this level.  External rotation with pain was to 40 degrees, and internal rotation was to 50 degrees with no pain.  There was additional limitation of pain with repetitive use, but no loss in range of motion. 

In a May 2007 VA progress note, the examiner referred to a March 2007 MRI which showed a rotator cuff tear and degenerative joint disease.  

The Veteran was scheduled for a VA examination in February 2010, but failed to report. 

The Veteran's 10 percent rating is based on the findings of the July 2005 and September 2006 VA examinations, which show evidence of painful motion.  Based on the evidence of record, the Board finds that a rating in excess of 10 percent for right and left shoulder disabilities is not warranted, as there is no medical evidence of limitation of motion to shoulder level for either shoulder that would be required for a rating in excess of 10 percent.  As the Veteran failed to report for the February 2010 VA examination, the most recent medical evidence from which to rate the disorder is the September 2006 VA examination, during which the examiner found flexion limited at 110 degrees which is above shoulder level.  

To give the Veteran every consideration in connection with the matters on appeal, the Board has considered all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his right and left shoulder disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology).  

None of the competent medical evidence of record during this time period shows that the Veteran has ankylosis of the scapulohumeral articulation; or impairment of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2010). See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the assignment of a rating in excess of 10 percent for the Veteran's right and left shoulder disabilities based upon any of these diagnostic codes is not warranted.  

The Board has also considered whether an increased rating based on a greater limitation of motion due to pain on use, including use during flare-ups, is warranted during this time period.  The Board observes that there is no objective evidence that the Veteran's right or left shoulder is further limited by fatigue, weakness, lack of endurance, or incoordination.  Furthermore, in the September 2006 VA examination, the examiner noted additional pain with repetitive use, but no loss of range of motion.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the evidence of record does not reflect any findings that would warrant a rating in excess of 10 percent under the schedular criteria for right or left shoulder disabilities.

Cervical Spine DDD

Law and Regulations - Specific

The Veteran is assigned an initial 10 percent rating for cervical strain with spondylosis.

Under the current rating criteria, degenerative arthritis of the spine (designated at Diagnostic Code 5237) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (designated at Diagnostic Code 5243) is rated either pursuant to the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Spine
5237
Lumbosacral or cervical strain
5242
Degenerative arthritis of the spine (see also diagnostic code 5003) 
5243
***Intervertebral disc syndrome
***Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
Intervertebral disc syndrome
Rating
With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a (2010).


5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).


38 C.F.R. § 4.71a, PLATE V (2010)

Factual Background

Service treatment records indicate the Veteran had multiple complaints of neck pain.  In a May 2005 STR, the Veteran was diagnosed with cervical disc disease with left radiculopathy.  He was on physical profile for neck pain (cervical disc derangement with bilateral radiculopathy) in June 2005.  In June and September 2005 STRs, the Veteran complalined of pain in his neck and difficulty with turning and tilting his head.  Upon examination, the examiner reported normal appearance and no pain elicited by motion.  An MRI report found intervertebral discs spaces had a loss of disc space between the C3 and C4, C4 and C5, and C5 and C6 vertebrae.  The diagnosis was cervical spondylosis.  

During a July 2005 VA examination, the Veteran reported developing neck pain on or about May 2005.  He stated he has 8/10 sharp pain three to four times per week, which will subside in one day after treatment with NSAIDs.  He has no associated features or symptoms except radiculopathy to the left arm three to four times per week.  He reported no limitations on working or activities of daily living.  Upon physical examination, the examiner found flexion to 45 degrees, extension to 45/55 degrees, rotation to 70 degrees, lateral flexion to 45 degrees, right to 35 degrees and left to 45 degrees all with pain.  

In an October 2005 private treatment record, the Veteran complained of a constant sharp pain from mid cervical spine to upper back on the right side.  He stated that the neck pain occurred after neck manipulation by a physical therapist.  He indicated there was no radiation of pain down either arm.  The record referenced an MRI report which found moderate to marked degenerative changes in the cervical spine, C6-C7 with disc protrusion directed centrally and to the left which occludes the nerve/foramen on the left with bilaterally foraminal narrowing at the C5-C6, C4-C5, and to a lesser degree at C3-C4. 

In a March and May 2006 private treatment records from the pain management clinic of the Brooke Army Medical Center, the examiner noted that cervical spine pain was elicited by left-sided extension, rotation, and lateral bending at the extreme limits of range of motion.  A foraminal compression test caused pain to radiate to the arm on the same side to which the head was rotated.  Cervical spine flexion was normal.  A neurological exam was normal.  The Veteran was treated with an epidural steroid injection. 

During a September 2006 VA examination, the Veteran reported flare-ups with left lateral flexion and left rotation involved in day-to-day activities such as driving.  He reported he works in data monitoring and he adapts to his schedule with no absenteeism.  He reported no incapacitating episodes.  Range of motion findings included forward flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion to 45 degrees, and left and right lateral rotation to 80 degrees.  Upon repetition, the Veteran had range of motion findings of forward flexion to 40 degrees, extension to 40 degrees, left lateral flexion to 25 degrees, left lateral rotation to 60 degrees, right lateral flexion to 35 degrees and right lateral rotation to 75 degrees.  Upon neurological examination, there was sensory diminished in the left median distribution with slight thenar wasting and negative Tinel's sign.  The examiner noted that the Veteran's radicular pain from the cervical spine is predominantly related to the posture and it is up the proximal arm level, whereas, the carpal tunnel pain and radiation is predominately on the left hand going upward to the elbow level.  Hence, the examiner explained, his radiation of pain and paresthesias in the left upper extremity are attributable more likely than not to the carpal tunnel syndrome and not cervical radiculopathy.

In a November 2007 VA progress note, the examiner noted cervical range of motion is moderately limited in all planes.  Posture was mostly forward flexed with significantly decreased cervical lordosis.  There was a negative Spurling's test for radicular symptoms bilaterally, but there was significant pin response with left sided testing.  Relief in overall neck pain was noted with manual cervical distraction.  

The Veteran was scheduled for a VA examination in February 2010, but failed to report. 

The Veteran's 10 percent rating is based on the findings of the July 2005 and September 2006 VA examinations, as the Veteran failed to report for the February 2010 VA examination.  Findings from these examinations showed evidence of painful motion.  Based on the evidence of record, the Board finds that a rating in excess of 10 percent for a cervical spine disability is not warranted, as neither the July 2005 nor September 2006 VA examination reports showed evidence of limitation of motion to less than 30 degrees that would be required for a rating in excess of 10 percent.  In fact, the during the September 2006 VA examination, the examiner found flexion to 45 degrees.  

There also is no medical evidence of any separately ratable neurological disability due to the Veteran's service-connected cervical spine degenerative changes.  The September 2006 VA examiner noted that his radiation of pain and paresthsias in the left upper extremity are attributable more likely than not to the carpal tunnel syndrome and not cervical radiculopathy.  The weight of the evidence is clearly against a finding of separate neurological symptoms due to the Veteran's cervical spine disability.

The Board has considered the provisions for evaluating intervertebral disc syndrome, but finds that they are not for application for the Veteran's service-connected cervical spine disability because he was not shown to have any incapacitating episodes that required treatment and bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

In conclusion, the evidence of record does not reflect any findings that would warrant a rating in excess of 10 percent under the schedular criteria for a cervical spine disability.

Left Wrist Carpal Tunnel Syndrome

Law and Regulations - Specific

The Veteran is assigned a noncompensable rating for left wrist, status post carpal tunnel release, under Diagnostic Codes 8599-8515.

The Median Nerve
8515
Paralysis of:
Major
Minor

Complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10



§ 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2010).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The following ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2010).

Factual Background

Service treatment records include a diagnosis of carpal tunnel syndrome and left carpal tunnel release.  In a July 1987 STR, the Veteran complained of left wrist pain on movement and a burning feeling that starts in the wrist and shoots up through the thumb and first two fingers.  The examiner diagnosed rule out left wrist strain.  An April 2004 examination noted painful range of motion on both wrists.  A June 2005 motor and sensory nerve study found left median sensory nerve was non-recordable, consistent with severe median sensorimotor neuropathy at the left wrist which is demyelinateing/axonal in nature.  The Veteran was on physical profile for right and left carpal tunnel syndrome dated in July 2005.  In a September 2005 STR, the examiner noted that the Veteran had left carpel tunnel release surgery in August 2005.  He complained of having numbness on the lateral aspect of his left ring finger, his entire middle finger, and the tip of his index finger.  In a September 2005 follow-up, the examiner noted range of motion was active flexion to 55 degrees, active extension to 55 degrees, active radial motion to 20 degrees, and active ulnar motion to 20 degrees.  Grip strength was decreased to 12 pounds, compared to 62 pounds on the right.  The examiner diagnosed carpal tunnel syndrome, and noted that he now had increased edema, pain and decreased range of motion and strength impacting activities of daily living, work, and leisure tasks.  

During a July 2005 VA examination, the Veteran stated he has symptoms every day with normal daily activities.  He treats with NSAIDs and wears braces day and night, which help, but do not resolve the condition.  

In an October 2006 VA progress note, the Veteran stated he still has numbness middle and ring finger in the left hand and difficult grasping and moving his fingers in the left hand.  He stated he has sensitivity in the scar area.  The examiner referred to a previous EMG and nerve conduction study that found bilateral carpal tunnel syndrome.  

The Veteran was scheduled for a VA examination in February 2010, but failed to report. 

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period for left wrist, status post carpal tunnel release.  There has been no objective manifestation of moderate incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a.  Although in his May 2006 statement, the Veteran claimed his symptoms were much worse than found in the July 2005 VA examination, the Veteran failed to report for a February 2010 VA examination and therefore, the Veteran's disability will be rated on the evidence within the claims file. 

The Board has chosen to characterize the Veteran's disorder under Diagnostic Code 8515 as the VA examiners and the RO related the Veteran's symptoms specifically to the median nerve.  The Board has also considered rating the Veteran's service-connected disability under a different Diagnostic Code, but finds none that may be assigned on the facts of record or which would avail the Veteran of a higher disability rating.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Throughout the appeal period there has been no objective medical evidence of: mild incomplete paralysis of the musculospiral nerve (diagnostic code 8514); mild incomplete paralysis of the ulnar nerve (diagnostic code 8516): mild incomplete paralysis of the musculocutaneous nerve (diagnostic code 8517); mild incomplete paralysis of the circumflex nerve (diagnostic code 8518); or mild incomplete paralysis of the long thoracic nerve (diagnostic code 8519).  38 C.F.R. § 4.124a.

In conclusion, the evidence of record does not reflect any findings that would warrant a rating in excess of 10 percent under the schedular criteria for left carpal tunnel syndrome.

Right Knee Disability

Law and Regulations - Specific

In this case, the Veteran is currently assigned a 10 percent rating for right knee patellofemoral syndrome under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (2010).

5003  Arthritis, degenerative (hypertrophic or osteoarthritis):
Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

5260  Leg, limitation of flexion of:
Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

5261  Leg, limitation of extension of:
Extension limited to 45°  
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Factual Background

Service treatment records indicate multiple complaints of right knee pain, starting in July 1989.  The Veteran complained of right knee pain after playing softball, and was diagnosed with a right knee sprain.  An April 2005 in-service examination report found painful range of motion on bilateral knees. 

During a July 2005 VA examination, the Veteran reported 5/10 achy pain off and on every day when going up and down stairs and running.  He denied dislocation, subluxation, or inflammatory arthritis or prosthesis.  He reported no limitations on activities of daily living.  Upon examination, the Veteran had range of motion of flexion to 140 degrees, with pain. 

During a September 2006 VA examination, the examiner noted no bilateral knee instability, and that flare-ups occur with repetitive tasks requiring abduction and continued ambulation in excess of 20 minutes.  The Veteran reported no impairment at work as a data monitor and self-sufficiency in his day-to-day activities.  Upon examination, the examiner found tenderness diffusely in the patellofemoral areas, crepitus bilaterally, slightly antalgic gait, no ankylosis, and range of motion from zero to 110 degrees with pain at this end point.  Also present was additional limitation of pain with repetitive use, but no change in range of motion.  The examiner noted no assistive devices and no anklyosis.  The diagnosis was patellofemoral pain syndrome of the bilateral knees.   

After a review of the evidence of record, the Board finds that the evidence does not support the assignment of a rating in excess of 10 percent for a right knee disability.  While the Veteran has complained of experiencing chronic knee pain, the weight of the objective medical evidence demonstrates no more than slight limitation of flexion of his right knee, and no limitation of extension.  

In this case, no other diagnostic code provides a basis for assignment of a higher rating for the left knee.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263; however, several of these diagnostic codes are simply not applicable to the Veteran's service-connected right knee disability.  It is neither contended nor shown that the Veteran's service-connected right knee disability involves ankylosis (Diagnostic Code 5256), recurrent subluxation or instability (Diagnostic Code 5257), dislocated semilunar cartilage (Diagnostic Code 5258), impairment of the tibia and fibula (malunion or nonunion) (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263). See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

Regarding limited extension, the Board notes that the Veteran has had normal or standard extension (to zero degrees).  Clearly, these findings do not meet the criteria for even a minimum, compensable 10 percent rating for limited flexion or limited extension under Diagnostic Codes 5260 and 5261 (which require flexion limited to 45 degrees and extension limited to 10 degrees).

Given the objective medical findings of slight (albeit, noncompensable) right knee flexion and the Veteran's subjective complaints of pain, the RO appropriately assigned a 10 percent rating for the Veteran's right knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 10 percent rating takes into account functional loss due to pain and other factors, and, given the minimal objective findings, no higher rating on this basis is warranted.  See 38 C.F.R. §§ 4.40,4.45 and DeLuca. Even considering pain and other factors, the evidence simply does not support assignment of a higher rating under Diagnostic Code 5260.  

The Board acknowledges the Veteran and his representative's contentions that his right knee disability is more severely disabling.  However, the Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment an evaluation in excess of 10 percent for the Veteran's right knee disability.  


Pes Planus

Laws and Regulations- Specific

In this case, the Veteran currently assigned a noncompensable disability rating for his service-connected bilateral pes planus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great toe, inward bowing of
the tendon Achilles, pain on manipulation and use of the feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Factual Background

An April 2005 in-service examination found mild symptomatic pes planus.  

During a July 2005 VA examination, the Veteran complained of 5/10 burning pain three times per week with running and prolonged standing.  He reported using shoe inserts and no limitations of his disability on daily activities and occupation.  Upon examination, the Veteran had tenderness to palpation on plantar surface of bilateral feet with aligned Achilles tendons.  The diagnoses were right and left food mild pes planus. 

During a September 2006 VA examination, the Veteran reported flare-ups with continued ambulation in excess of 20 minutes, no functional incapacitating episodes, no show modifications and, and no functional impairment in his daytime activities because of bilateral pes planus.  He used no assistive devices, had no surgery or injury, no shoe inserts, and he is self-sufficient in day-to-day activities.  There was no pedal edema.  The Veteran's gait was normal with no callosities, breakdown, or unusual shoe wear patterns that indicate abnormal weight bearing. There was no malalignment of the Achilles tendon bilaterally with foot axis, and no deformity of the forefoot or midfoot.  

Based upon the evidence of record, the Board finds the service-connected bilateral pes planus is presently manifested by complaints of pain on use without X-ray evidence of degenerative arthritis or moderate foot impairment.  There are no objective medical findings of moderate pes planus evidenced by weight-bearing line over or medial to great toe or inward bowing of the tendon Achilles, which are indicative of a compensable rating.  Consequently, the Veteran is not entitled to a compensable rating under Diagnostic Code 5276.

To give the Veteran every consideration in connection with the matters on appeal, the Board has considered all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his foot disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology).

Competent medical evidence is also absent any findings of bilateral weak foot; claw foot; unilateral or bilateral anterior metatarsalgia, (Morton's disease); hallux valgus; hallux rigidus; hammer toe; or malunion of tarsal or metatarsal bones for the assignment of a higher or separate rating under alternative rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283.  Consequently, the assignment of a compensable evaluation for the Veteran's bilateral pes planus based upon any of these diagnostic codes is not warranted.  As there are no findings of degenerative arthritis, the Board notes that the criteria contained in Diagnostic Code 5003 for rating impairment due to arthritis may not be used as a basis to rate the Veteran's bilateral plantar fasciitis.

The Board acknowledges the Veteran's contentions that his bilateral pes planus is more severely disabling.  The Veteran is competent to testify as to the degree of his foot discomfort; however, as noted above, the Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain.  However, there are no documented no objective evidence of additional loss of motion or function of the feet due to pain, fatigue, weakness, or lack of endurance.  Therefore, the disability picture for the Veteran's feet disability does not more nearly approximate the criteria for any higher rating than that assigned.

For all the foregoing reasons, the Veteran's claims for entitlement to a compensable rating for bilateral pes planus must be denied.  The Board has considered staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

All Claims

For all the foregoing reasons, the Veteran's claims for entitlement to a rating in excess of 10 percent for left shoulder, right shoulder, cervical spine, left wrist, and right knee disabilities and a compensable ratings pes planus must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his disorders that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  The Veteran's impairment is contemplated by the schedular rating assigned.

The Board also finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to this service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran complained of difficulties at work due to his service-connected shoulders, left carpal tunnel syndrome, and cervical spine disorders; however, there is no indication that these disorders cause "marked interference" with employment.  In fact, during his September 2006 examination, the Veteran denied any absenteeism from work.  Evidence that would have been used to support the Veteran's claim may have been obtained by the February 2010 VA examination which the Veteran failed to report.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome with tendonitis is denied.

Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome with tendonitis is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for left wrist carpal tunnel syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for right knee right knee patellofemoral pain syndrome is denied.

Entitlement to an initial compensable rating for bilateral pes planus is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court are applicable to this matter.  The Veteran has been provided information concerning the VCAA most recently by correspondence dated in April 2005.  

In conjunction with his claim, the Veteran was provided VA joints examination in July 2005 and September 2006.  The Veteran failed to report for a VA examination in February 2010.  Throughout the appeal, the Veteran has contended that his left knee disorder warrants more than a 10 percent rating, and in January 2011, he asserted, through his representative, that his condition had progressively worsened since initially evaluated.

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran has asserted he has experienced worsening of his service-connected disability, it is the judgment of the Board that the Veteran should be provided additional VA joints examination to determine the current level of severity of his service-connected left knee patellofemoral syndrome.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his left knee disorder since service.  After the Veteran has signed the appropriate releases, those records not already found within the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA joint examination, to evaluate the service-connected left knee patellofemoral syndrome at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to each examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Joints (Shoulder, Elbow, Wrist, Hip, Knee, and Ankle) Examination (revised on April 20, 2009).  The examination must respond to the instructions contained therein.  A goniometer must be used in measuring range of motion, and the examiner is to specifically note its use in the report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

4.  After completion of the above and any additional development deemed necessary, the service connection claims should be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


